DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over OKA (U.S. Patent Pub. No. 2015/0273717) in view of Han (U.S. Patent Pub. No. 2011/0209595).
Regarding claim 1, Oka teaches a sheet holder (1) to be used for a plotter (20) that performs processing on a cloth sheet medium (10)(Paragraph 0050), comprising a holder base material (2) on an upper surface of which the sheet medium is mounted; and an engaging sheet attached onto the holder base material and configured to be engaged with the sheet medium (Figures 1 and 2); 
wherein the engaging sheet includes a plurality of engaging element rows (4) extending in a conveying direction (B) in which the sheet medium is conveyed by the plotter (Figures 1-2 and Paragraph 0051), 
the plurality of engaging element rows is arranged in a crossing direction (A), which intersects the conveying direction (See annotated Figure 2 below),
each of the engaging element rows comprises a plurality of engaging elements (3),
the plurality of engaging element rows includes at least two first engaging element rows and at least two second engaging element rows (See annotated Figure 2 below),
positions of the engaging elements in one of the first engaging element rows are aligned with positions of engaging elements in the other one of the first engaging element rows in the crossing direction (Figure 2),
positions of the engaging elements in one of the second engaging element rows are aligned with positions of engaging elements in the other one of the second engaging element rows in the crossing direction (Figure 2),
the positions of the engaging elements in the first engaging element rows are not aligned with the positions of the engagement elements in the second engagement element rows in the crossing direction (Figure 2; Examiner notes the crossing direction A engaging elements 3 to be offset from the engaging element rows of the conveying direction B),
the engaging portion of each of the engaging elements constituting the first engaging element rows extends along the conveying direction, and the engaging portion of each of the engaging elements constituting the second engaging element rows extends along a direction different from the conveying direction (Figure 2).

    PNG
    media_image1.png
    1207
    801
    media_image1.png
    Greyscale

Oka does not teach the engaging sheet with a plurality of hook-shaped engaging elements, each of which includes an element main body portion projecting upward from the upper surface of the holder base material and an engaging portion projecting in a direction generally perpendicular to the extending direction of the element main body portion from an extending end portion of the element main body portion.
Han teaches it is known within the art of sheet article substrates to incorporate an engaging sheet (10) with a plurality of hook-shaped engaging elements (X1) to be engaged with the sheet medium each of which includes an element main body portion projecting upward from the upper surface of the holder base material and an engaging portion projecting in a direction generally perpendicular to the extending direction of the element main body portion from an extending end portion of the element main body portion (See annotated Figure 1; Paragraph 0055).

    PNG
    media_image2.png
    163
    152
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Oka to incorporate the teachings of Han to provide a plurality of hook-shaped engaging elements. In doing so, it allows for a variety of different materials to be attached to the sheet holder.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over OKA (U.S. Patent Pub. No. 2015/0273717) in view of Han (U.S. Patent Pub. No. 2011/0209595) as applied to claim 1 above, and further in view of Kroenke (U.S. Patent No. 5,386,654).

Regarding claim 2, the modified device of Oka does not provide further comprising a bonding sheet that is provided between the holder base material and the engaging sheet and that bonds the engaging sheet onto the holder base material.
Kroenke teaches it is well known in the art of sheet holders to incorporate a sheet holding device (1) with a holder base material (4) and an engaging sheet (2), with a bonding sheet (25) provided in-between that bonds the engaging sheet onto the holder base material (Figure 4 and Col. 4, Lines 32-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Oka to incorporate the teachings of Kroenke to provide a bonding sheet that bonds the engaging sheet onto the holder base material. In doing so, it allows for the multiple sheets to be interconnected by a suitable adhesive to insure the continued interconnection throughout the interface, which establishes a long life assembly (Col. 4, Lines 37-38).
Therefore, the modified device of Oka in view of Kroenke provides; wherein the sheet holder is used for the plotter (20)(Oka Figure 1) that performs a cutting process by conveying the sheet medium in a conveying direction (B) intersecting a moving direction (A) of a carriage (22) holding a cutter (21) while moving the carriage in a state where the cutter is in contact with or separated from the sheet medium (Oka Figure 1).

Regarding claim 3, the modified device of Oka provides the first engaging element rows and the second engaging element rows are alternately arranged in the crossing direction
Regarding claim 4, the modified device of Oka provides wherein the engaging elements are formed into substantially T shapes (X1) (See Han annotated Figure 1 above), each of the engaging elements includes and a pair of engaging portions, the pair of engaging portions projects to sides opposite to each other in a direction perpendicular to the extending direction of the element main body portion from an extending end portion of the element main body portion (Oka Figure 1 and Han Annotated Figure 1).

Regarding claim 7, the modified device of Oka provides wherein on the upper surface of the holder base material, an attaching region (2a) which is provided at a predetermined interval inside an outer peripheral edge of the holder base material and to which the engaging sheet is attached, and a frame-shaped non-attaching region (2b) which is provided outside the attaching region and to which the engaging sheet is not attached, are formed (Oka Figure 2 and Paragraph 0056).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over OKA (U.S. Patent Pub. No. 2015/0273717) in view of Han (U.S. Patent Pub. No. 2011/0209595) as applied to claim 1 above, and further in view of Cheng (U.S. Patent Pub. No. 2006/0154019).
Regarding claim 5, the modified device of Oka does not provide wherein the element main body portion is formed to become narrower in width as it extends upward from the upper surface of the holder base material, the engaging portion project from the extending end portion of the element main body portion while curving downward, and at a central portion of an upper surface of the engaging element, a recessed portion recessed toward the holder base material side is formed.
Cheng teaches it is well known in the art of engaging elements to incorporate an engagement element (30) having an element main body portion (32) formed to become narrower in width as it extends upward from the upper surface of a holder base material (31), the engaging portions (35) project from the extending end portion of the element main body portion while curving downward, and at a central portion (33) of an upper surface of the engaging element, a recessed portion (36) recessed toward the holder base material side is formed (Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Oka to incorporate the teachings of Cheng to provide the engaging element with a specific shape and portions. Doing so allows the engaging element to facilitate attachment with a work piece (Paragraph 0020). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OKA (U.S. Patent Pub. No. 2015/0273717) in view of Han (U.S. Patent Pub. No. 2011/0209595) as applied to claim 1 above, and further in view of Chen (U.S. Patent Pub. No. 2010/0285268) in view of Kroenke (U.S. Patent No. 5,386,654).
Regarding claim 6, the modified device of Oka does not provide wherein the engaging sheet is a transparent or translucent sheet.
Chen teaches it is well known in the art of engagement sheets to provide an engagement sheet with a transparent material layer (30) and an engaging element (32)(Figure 2; Paragraphs 0022-0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Oka to incorporate the teachings of Chen to provide a transparent material layer with an engaging element sheet. In doing so, it allows for a material layer processed to be an anti-fungi & wear-resistance surface.
	
Regarding claim 6, the modified device of Oka does not provide an attaching region to which the engaging sheet is attached is provided on the upper surface of the holder base material and grid-shaped reference lines for engaging the sheet medium with a predetermined position are formed in the attaching region.
Kroenke teaches it is well known in the art of sheet holders to incorporate a sheet holding device (1) with a holder base material (4) and an upper surface in an attaching region to which the engaging sheet is attached (Figure 4; Examiner notes the top surface to be the upper surface to be the attachment region in which the work piece engages); and grid-shaped reference lines (6,7,8) for engaging the sheet medium with a predetermined position are formed (Figure 2; Col. 3, Lines 20-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Oka to incorporate the teachings of Kroenke to provide the engagement sheet with a grid. In doing so, it allows for precise alignment of the work piece as desired by the user.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
-Applicant argues “Han merely shows a single annotated X1, whose alleged engaging portions extend horizontally, and each of the alleged engaging elements of Oka is illustrated as small circles and does not have any extending direction. As such, the applied references, when taken singularly or in combination, do not disclose or even suggest at least the recited features of claim 1, "the engaging portion of each of the engaging elements constituting the first engaging element rows extends along the conveying direction, and the engaging portion of each of the engaging elements constituting the second engaging element rows extends along a direction different from the conveying direction". Examiner notes the engaging portion (X1) as annotated from Figure 1 has been applied to the engaging portions (3) of Oka. As such, each of the engaging portions of Oka, utilize the T shaped structure of Han Figure 1. Figure 1 of Oka has been amended to further provide details regarding the engaging element rows of Oka. Examiner notes there are two sets of rows, one extending “vertically” in the direction (B) and one extending along direction (a) thereby reading upon the language of extending in a direction different from the conveying direction.

In response to applicant's argument that Cheng is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case,  Cheng has been treated as analogous art as it applies to a sheet engaging member with hooks and loop fasteners.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  05/31/2022           Examiner, Art Unit 3724 

/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724